                  Case 20-12168-CSS              Doc 796        Filed 12/14/20         Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In Re:                                                        Chapter 11

    TOWN SPORTS INTERNATIONAL, LLC,                               Case No. 20-12168 (CSS)
    et al.,1
                                                                  (Jointly Administered)
                              Debtors.



       SUPPLEMENTAL DECLARATION OF STEPHENIE KJONTVEDT
   ON BEHALF OF EPIQ CORPORATE RESTRUCTURING, LLC REGARDING
  VOTING AND TABULATION OF BALLOTS CAST ON THE FIRST AMENDED
 JOINT CHAPTER 11 PLAN OF TOWN SPORTS INTERNATIONAL, LLC AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

I, Stephenie Kjontvedt, declare, under penalty of perjury:

             1.     I am a Vice President, Senior Consultant at Epiq Corporate Restructuring, LLC

(“Epiq”) located at 777 Third Avenue, 12th Floor, New York, New York 10017. I am over the

age of 18 years. I do not have a direct interest in the chapter 11 cases and should be considered an

impartial party.

             2.     I submit this supplemental declaration (the “Supplemental Declaration”) with

respect to the solicitation and tabulation of votes cast on the First Amended Joint Chapter 11 Plan

of Town Sports International, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the

Bankruptcy Code, dated November 3, 2020 (as amended, supplemented, or modified from time to

time, the “Plan”).2 Except as otherwise indicated herein, all facts set forth herein are based upon


1
     The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
     address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
     large number of debtors in these jointly administered cases, a complete list of the Debtors, the last four digits of
     their federal tax identification numbers, and their addresses may be obtained on the website of the Debtors’ claims
     and noticing agent at http://dm.epiq11.com/TownSports, or by contacting the counsel for the Debtors.

2
     Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan or the
     Disclosure Statement Order (as defined in the Initial Voting Declaration).
              Case 20-12168-CSS          Doc 796      Filed 12/14/20    Page 2 of 12




my personal knowledge or my review of relevant documents. I am authorized to submit this

Declaration on behalf of Epiq. If I were called upon to testify, I could and would testify

competently as to the facts set forth herein.

       3.      The Declaration of Stephenie Kjontvedt on Behalf of Epiq Corporate

Restructuring, LLC Regarding Voting and Tabulation of Ballots Casts on the First Amended Joint

Chapter 11 Plan of Town Sports International, LLC and Its Debtor Affiliates Pursuant to Chapter

11 of the Bankruptcy Code (the “Initial Voting Declaration”) was filed on December 10, 2020

[Docket No. 775].

       4.      This Supplemental Declaration is filed to update the tabulation results of the Initial

Voting Declaration with the inclusion of additional late filed ballots and with revised votes on

superseding ballots submitted by certain claimants.

       5.      Additionally, the Initial Voting Declaration inadvertently showed certain classes as

having accepted the Plan when they did not. Class 5 General Unsecured Claims for TSI Hoboken,

LLC and Class 5 General Unsecured Claims for TSI -Westlake, LLC have both voted to reject the

Plan, as reflected in Exhibit A attached hereto. While each of these Classes have greater than

ninety-nine percent in amount of Claims voting to accept the Plan, the number of Holders voting

to accept the Plan is fifty-percent, and not more than fifty-percent, as required by the Bankruptcy

Code for a class of claims to be considered accepting.

       6.      The voting results of Holders of Claims in the Voting Classes are as set forth in

Exhibit A attached hereto, which is a true and correct copy of the final tabulation of votes cast by

properly executed Ballots received by Epiq.

       7.      If a Class contained Claims eligible to vote and no Holders of Claims eligible to

vote in such Class voted to accept or reject the Plan, the Holders of such Claims in such Class shall



                                                 2
             Case 20-12168-CSS         Doc 796      Filed 12/14/20       Page 3 of 12




be deemed to have accepted the Plan, as set forth in Exhibit B attached hereto, which includes all

such Classes where the Holders are deemed to have accepted the Plan.

       8.      A report of all Ballots not included in the tabulation prepared by Epiq and the

reasons for exclusion of such Ballots is attached as Exhibit C hereto.




                           [Remainder of page intentionally left blank]




                                                3
             Case 20-12168-CSS         Doc 796      Filed 12/14/20     Page 4 of 12




      I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge, information, and belief.

Dated: December 14, 2020
       Westchester, New York

                                             /s/ Stephenie Kjontvedt
                                             Stephenie Kjontvedt
                                             Vice President, Senior Consultant
                                             Epiq Corporate Restructuring, LLC
Case 20-12168-CSS   Doc 796   Filed 12/14/20   Page 5 of 12




                       Exhibit A
                                                             Case 20-12168-CSS                            Doc 796            Filed 12/14/20                Page 6 of 12

                                                                                                                  EXHIBIT A

                                                                                                           Tabulation Summary


Plan
Class   Class Description                                            No. Voting     No. Accept    No. Reject     % No. Accept    % No. Reject  Amt. Voting     Amt. Accept    Amt. Reject     % Amt. Accept    % Amt. Reject    Result
  4     Existing First Lien Credit Facility Claims                            16              5            11           31.25%         68.75% $136,491,532.16 $83,819,577.35 $52,671,954.81           61.41%          38.59%   REJECT
  5     General Unsecured Claims TOWN SPORTS INTERNATIONAL, LLC               23             17              6          73.91%         26.09%     $841,548.72    $793,544.88     $48,003.84           94.30%           5.70%   ACCEPT
  5     General Unsecured Claims TSI- LUCILLE 38TH AVENUE, LLC                  1             1              0         100.00%          0.00%       $1,502.65      $1,502.65          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI 555 6TH AVENUE, LLC                        1             1              0         100.00%          0.00%       $3,455.93      $3,455.93          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI 1231 3RD AVENUE, LLC                       1             1              0         100.00%          0.00%       $1,589.01      $1,589.01          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI AVENUE A, LLC                              1             1              0         100.00%          0.00%       $2,095.30      $2,095.30          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI BAYRIDGE 86TH STREET LLC                   1             1              0         100.00%          0.00%           $1.00          $1.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI BROADWAY, LLC                              1             1              0         100.00%          0.00%         $630.00        $630.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI CARMEL, LLC                                1             1              0         100.00%          0.00%         $773.01        $773.01          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI CASH MANAGEMENT, LLC                       3             3              0         100.00%          0.00%      $70,452.40     $70,452.40          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI CLARENDON, LLC                             1             1              0         100.00%          0.00%       $1,029.99      $1,029.99          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI CONNECTICUT AVENUE, LLC                    2             2              0         100.00%          0.00%         $751.00        $751.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI COURT STREET, LLC                          1             1              0         100.00%          0.00%       $1,212.32      $1,212.32          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI DEER PARK, LLC                             1             1              0         100.00%          0.00%       $1,763.08      $1,763.08          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI DOBBS FERRY, LLC                           2             2              0         100.00%          0.00%       $3,702.17      $3,702.17          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI EAST 51, LLC                               2             2              0         100.00%          0.00%       $5,331.23      $5,331.23          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI EAST 86, LLC                               2             2              0         100.00%          0.00%          $44.34         $44.34          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI EAST 91, LLC                               2             2              0         100.00%          0.00%       $9,252.80      $9,252.80          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI FOREST HILLS, LLC                          1             1              0         100.00%          0.00%         $277.63        $277.63          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI GARNERVILLE, LLC                           1             1              0         100.00%          0.00%         $812.81        $812.81          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI GLENDALE, LLC                              2             2              0         100.00%          0.00%       $2,151.80      $2,151.80          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI GLOVER, LLC                                1             1              0         100.00%          0.00%         $705.00        $705.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI HIGHPOINT, LLC                             4             4              0         100.00%          0.00%      $33,255.54     $33,255.54          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI HOLDINGS (MA), LLC                         2             2              0         100.00%          0.00%       $7,676.50      $7,676.50          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI LARCHMONT, LLC                             3             3              0         100.00%          0.00%         $743.39        $743.39          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI LINCOLN, LLC                               1             1              0         100.00%          0.00%       $3,270.06      $3,270.06          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI MURRAY HILL, LLC                           1             1              0         100.00%          0.00%         $212.33        $212.33          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI OCEANSIDE, LLC                             1             0              1           0.00%        100.00%           $1.00          $0.00          $1.00            0.00%         100.00%   REJECT
  5     General Unsecured Claims TSI RADNOR, LLC                                3             3              0         100.00%          0.00%       $5,727.93      $5,727.93          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI-ATC BENEVA ROAD, LLC                       1             1              0         100.00%          0.00%       $2,485.00      $2,485.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WEST 16, LLC                               1             1              0         100.00%          0.00%         $571.66        $571.66          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WEST 23, LLC                               1             1              0         100.00%          0.00%       $5,732.01      $5,732.01          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI SCARDALE, LLC                              1             1              0         100.00%          0.00%         $606.90        $606.90          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI SOCIETY HILL, LLC                          4             4              0         100.00%          0.00%      $18,138.06     $18,138.06          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI SOUTH BETHESDA, LCC                        1             1              0         100.00%          0.00%         $351.92        $351.92          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI SOUTH PARK SLOPE, LLC                      1             1              0         100.00%          0.00%         $609.70        $609.70          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WEST 41, LLC                               2             2              0         100.00%          0.00%       $2,943.21      $2,943.21          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI STATEN ISLAND, LLC                         1             1              0         100.00%          0.00%       $3,196.93      $3,196.93          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WEST 48, LLC                               1             1              0         100.00%          0.00%         $707.69        $707.69          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI VARICK STREET, LLC                         1             1              0         100.00%          0.00%       $2,406.41      $2,406.41          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WEST 80, LLC                               2             2              0         100.00%          0.00%         $365.98        $365.98          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI BACK BAY, LLC                              1             1              0         100.00%          0.00%         $233.01        $233.01          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WEST 115TH, LLC                            1             1              0         100.00%          0.00%       $4,170.66      $4,170.66          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WEST 125, LLC                              2             2              0         100.00%          0.00%       $1,192.90      $1,192.90          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI BAYONNE, LLC                               2             2              0         100.00%          0.00%       $3,334.37      $3,334.37          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WEST 145TH STREET, LLC                     1             1              0         100.00%          0.00%         $130.67        $130.67          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI BOYLSTON, LLC                              1             1              0         100.00%          0.00%       $4,276.58      $4,276.58          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI BUTLER, LLC                                2             2              0         100.00%          0.00%       $2,054.88      $2,054.88          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WHITE PLAINS CITY CENTER, LLC              2             2              0         100.00%          0.00%      $11,726.26     $11,726.26          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI CENTRAL SQUARE, LLC                        1             1              0         100.00%          0.00%         $599.00        $599.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WHITESTONE, LLC                            1             1              0         100.00%          0.00%         $277.63        $277.63          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI HOBOKEN, LLC                               2             1              1          50.00%         50.00%         $507.47        $506.47          $1.00           99.80%           0.20%   REJECT
  5     General Unsecured Claims TSI LEXINGTON (MA), LLC                        1             1              0         100.00%          0.00%         $466.00        $466.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI LIVINGSTON, LLC                            2             2              0         100.00%          0.00%       $5,813.72      $5,813.72          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI - WESTLAKE, LLC                            2             1              1          50.00%         50.00%       $1,582.88      $1,581.88          $1.00           99.94%           0.06%   REJECT
  5     General Unsecured Claims TSI WELLESLEY, LLC                             2             2              0         100.00%          0.00%       $3,642.00      $3,642.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WELLINGTON CIRCLE, LLC                     1             1              0         100.00%          0.00%           $1.00          $1.00          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WALTHAM, LLC                               1             1              0         100.00%          0.00%       $3,209.58      $3,209.58          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WESTBORO TENNIS, LLC                       3             3              0         100.00%          0.00%      $22,052.25     $22,052.25          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WESTBOROUGH, LLC                           2             2              0         100.00%          0.00%       $2,099.22      $2,099.22          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims TSI WESTWOOD, LLC                              1             1              0         100.00%          0.00%       $2,409.72      $2,409.72          $0.00          100.00%           0.00%   ACCEPT




                                                                                                                   Page 1 of 2
                                                          Case 20-12168-CSS                           Doc 796               Filed 12/14/20               Page 7 of 12

                                                                                                                 EXHIBIT A

                                                                                                        Tabulation Summary


Plan
Class   Class Description                                    No. Voting       No. Accept       No. Reject       % No. Accept    % No. Reject   Amt. Voting     Amt. Accept     Amt. Reject    % Amt. Accept    % Amt. Reject    Result
  5     General Unsecured Claims   TSI   MARLBORO, LLC                    2                2                0         100.00%          0.00%         $927.63         $927.63          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims   TSI   METHUEN, LLC                     3                3                0         100.00%          0.00%         $740.80         $740.80          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims   TSI   NEWARK, LLC                      1                1                0         100.00%          0.00%         $286.89         $286.89          $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims   TSI   RAMSEY, LLC                      1                1                0         100.00%          0.00%       $2,760.52      $2,760.52           $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims   TSI   RIDGEWOOD, LLC                   1                1                0         100.00%          0.00%       $1,555.66      $1,555.66           $0.00          100.00%           0.00%   ACCEPT
  5     General Unsecured Claims   TSI   SALISBURY, LLC                   1                1                0         100.00%          0.00%       $1,106.71      $1,106.71           $0.00          100.00%           0.00%   ACCEPT




                                                                                                                  Page 2 of 2
Case 20-12168-CSS   Doc 796   Filed 12/14/20   Page 8 of 12




                       Exhibit B
Case 20-12168-CSS              Doc 796       Filed 12/14/20       Page 9 of 12

                                  EXHIBIT B

                       Plan Classes Deemed to Accept

Plan Class   Class Description
    5        General Unsecured Claims TSI HOLDINGS II, LLC
    5        General Unsecured Claims TSI-ATC HOLDCO, LLC
    5        General Unsecured Claims TSI - LUCILLE AUSTIN STREET, LLC
    5        General Unsecured Claims TSI - LUCILLE KINGS HIGHWAY, LLC
    5        General Unsecured Claims TSI - LUCILLE VALLEY STREAM, LLC
    5        General Unsecured Claims TSI 30 BROAD STREET, LLC
    5        General Unsecured Claims TSI ASTOR PLACE, LLC
    5        General Unsecured Claims TSI ASTORIA, LLC
    5        General Unsecured Claims TSI BAY RIDGE, LLC
    5        General Unsecured Claims TSI BROOKLYN BELT, LLC
    5        General Unsecured Claims TSI COBBLE HILL, LLC
    5        General Unsecured Claims TSI COLUMBIA HEIGHTS, LLC
    5        General Unsecured Claims TSI COMMACK, LLC
    5        General Unsecured Claims TSI CROTON, LLC
    5        General Unsecured Claims TSI EAST 23, LLC
    5        General Unsecured Claims TSI EAST 36, LLC
    5        General Unsecured Claims TSI EAST 76, LLC
    5        General Unsecured Claims TSI FIRST AVENUE, LLC
    5        General Unsecured Claims TSI GALLERY PLACE, LLC
    5        General Unsecured Claims TSI GARDEN CITY, LLC
    5        General Unsecured Claims TSI GRAND CENTRAL, LLC
    5        General Unsecured Claims TSI GREENPOINT, LLC
    5        General Unsecured Claims TSI HARTSDALE, LLC
    5        General Unsecured Claims TSI HAWTHORNE, LLC
    5        General Unsecured Claims TSI HICKSVILLE, LLC
    5        General Unsecured Claims TSI HOLDINGS (PA), LLC
    5        General Unsecured Claims TSI LONG BEACH, LLC
    5        General Unsecured Claims TSI MASSAPEQUA, LLC
    5        General Unsecured Claims TSI MORRIS PARK, LLC
    5        General Unsecured Claims TSI NORTH BETHESDA, LLC
    5        General Unsecured Claims TSI PINE STREET, LLC
    5        General Unsecured Claims TSI PROVIDENCE EASTSIDE, LLC
    5        General Unsecured Claims TSI-ATC ALICO MISSION, LLC
    5        General Unsecured Claims TSI-ATC BEN PRATT, LLC
    5        General Unsecured Claims TSI-ATC BOYSCOUT, LLC
    5        General Unsecured Claims TSI-ATC CAPE CORAL, LLC
    5        General Unsecured Claims TSI-ATC TAMIAMI TRAIL, LLC
    5        General Unsecured Claims TSI REGO PARK, LLC
    5        General Unsecured Claims TSI WEST 38, LLC
    5        General Unsecured Claims TSI SHERIDAN, LLC
    5        General Unsecured Claims TSI SMITHTOWN, LLC
    5        General Unsecured Claims TSI SUNNYSIDE, LLC
    5        General Unsecured Claims TSI TOTAL WOMAN HOLDCO, LLC
    5        General Unsecured Claims TSI WEST 73, LLC
    5        General Unsecured Claims TSI - LUCILLE CLIFTON, LLC
    5        General Unsecured Claims TSI WEST 94, LLC
    5        General Unsecured Claims TSI ALLSTON, LLC
    5        General Unsecured Claims TSI BEACON STREET, LLC
    5        General Unsecured Claims TSI BULFINCH, LLC
    5        General Unsecured Claims TSI WEST HARTFORD, LLC
    5        General Unsecured Claims TSI CLIFTON, LLC
    5        General Unsecured Claims TSI COLONIA, LLC
    5        General Unsecured Claims TSI DAVIS SQUARE, LLC
    5        General Unsecured Claims TSI DORCHESTER, LLC
    5        General Unsecured Claims TSI DOWNTOWN CROSSINGS, LLC
    5        General Unsecured Claims TSI FENWAY, LLC
    5        General Unsecured Claims TSI HOBOKEN NORTH, LLC
    5        General Unsecured Claims TSI JERSEY CITY, LLC
    5        General Unsecured Claims TSI - NORTHRIDGE, LLC
    5        General Unsecured Claims TSI PLANCENTIA, LLC
    5        General Unsecured Claims TSI - ALAMEDA, LLC
    5        General Unsecured Claims TSI - CAL.GLENDALE, LLC
    5        General Unsecured Claims TSI - SAN JOSE, LLC


                                    Page 1 of 2
Case 20-12168-CSS            Doc 796       Filed 12/14/20      Page 10 of 12

                                  EXHIBIT B

                      Plan Classes Deemed to Accept

Plan Class   Class Description
    5        General Unsecured Claims TSI - IRVINE, LLC
    5        General Unsecured Claims TSI - STUDIO CITY, LLC
    5        General Unsecured Claims TSI - TORRANCE, LLC
    5        General Unsecured Claims TSI - VALENCIA, LLC
    5        General Unsecured Claims TSI - TOPANGA, LLC
    5        General Unsecured Claims TSI SOUTH END, LLC
    5        General Unsecured Claims TSI SOUTH STATION, LLC
    5        General Unsecured Claims TSI WAYLAND, LLC
    5        General Unsecured Claims TSI SPRINGFIELD, LLC
    5        General Unsecured Claims TSI WATERTOWN, LLC
    5        General Unsecured Claims TSI LYNNFIELD, LLC
    5        General Unsecured Claims TSI MATAWAN, LLC
    5        General Unsecured Claims TSI NEWTON, LLC
    5        General Unsecured Claims TSI PEABODY, LLC
    5        General Unsecured Claims TSI PRINCETON, LLC
    5        General Unsecured Claims TSI SUMMER STREET, LLC
    5        General Unsecured Claims TSI WOBURN, LLC




                                   Page 2 of 2
Case 20-12168-CSS   Doc 796   Filed 12/14/20   Page 11 of 12




                       Exhibit C
                                        Case 20-12168-CSS               Doc 796    Filed 12/14/20              Page 12 of 12

                                                                           EXHIBIT C

                                                                   Report of Ballots Not Counted

Plan                                                                                                           Vote           Ballot
Class Plan Class Description                  Claim Name                          Total Voting Amount      Accept /R)eject   Number    Reason for Exclusion
       GENERAL UNSECURED CLAIMS TSI
  5                                           429-441 86TH STREET LLC                             $1.00       REJECT           33      SUPERSEDED BY A LATER FILED BALLOT
       BAYRIDGE 86TH STREET LLC
       GENERAL UNSECURED CLAIMS TOWN
  5                                           AMBER BARROS                                        $1.00                      10077     ABSTAINED AND OPTED OUT
       SPORTS INTERNATIONAL, LLC
       GENERAL UNSECURED CLAIMS TSI
  5                                           AMBER BARROS                                        $1.00                      10078     ABSTAINED AND OPTED OUT
       PLANCENTIA, LLC
       GENERAL UNSECURED CLAIMS TSI ALLSTON,                                                                                           NO VOTE: BALLOT DID NOT INDICATE A
  5                                          CARLYSLE ENGINEERING, INC.                      $40,183.56                         2
       LLC                                                                                                                             VOTE TO ACCEPT OR TO REJECT
       GENERAL UNSECURED CLAIMS TSI                                                                                                    NO VOTE: BALLOT DID NOT INDICATE A
  5                                           CARLYSLE ENGINEERING, INC.                       $1,795.48                        9
       WELLESLEY, LLC                                                                                                                  VOTE TO ACCEPT OR TO REJECT
       GENERAL UNSECURED CLAIMS TSI
  5                                           COACHES CORNER                                   $2,992.00      ACCEPT           16      MISSING SIGNATURE
       BOYLSTON, LLC
       GENERAL UNSECURED CLAIMS TSI SUMMER                                                                                             NO VOTE: BALLOT DID NOT INDICATE A
  5                                           COLISEUM COMPANIES                               $3,291.27                      10029
       STREET, LLC                                                                                                                     VOTE TO ACCEPT OR TO REJECT
       GENERAL UNSECURED CLAIMS TOWN
  5                                           CORA DEUTCHMAN                                      $1.00                        18      ABSTAINED AND OPTED OUT
       SPORTS INTERNATIONAL, LLC
       GENERAL UNSECURED CLAIMS TSI BUTLER,
  5                                           EXTRACTOR CORPORATION                            $1,735.00      REJECT          10100    SUPERSEDED BY A LATER FILED BALLOT
       LLC
       GENERAL UNSECURED CLAIMS TSI
  5                                           EXTRACTOR CORPORATION                            $1,735.00      REJECT          10101    SUPERSEDED BY A LATER FILED BALLOT
       BAYONNE, LLC
       GENERAL UNSECURED CLAIMS TSI
  5                                           FP 1211 CONNECTICUT AVENUE, LLC                      $1.00      ACCEPT          10049    SUPERSEDED BY A LATER FILED BALLOT
       CONNECTICUT AVENUE, LLC
       GENERAL UNSECURED CLAIMS TOWN                                                                                                   NO VOTE: BALLOT DID NOT INDICATE A
  5                                           FREDRICK A BECKER                                $9,995.00                        5
       SPORTS INTERNATIONAL, LLC                                                                                                       VOTE TO ACCEPT OR TO REJECT
       GENERAL UNSECURED CLAIMS TSI HOBOKEN
  5                                         JAMES KOLE                                            $1.00                      10079     ABSTAINED AND OPTED OUT
       NORTH, LLC
       EXISTING FIRST LIEN CREDIT FACILITY    KENNEDY LEWIS CAPITAL PARTNERS
  4                                                                                       $56,183,233.91      REJECT         10103     SUPERSEDED BY A LATER FILED BALLOT
       CLAIMS                                 MASTER FUND II LP
       EXISTING FIRST LIEN CREDIT FACILITY    KENNEDY LEWIS CAPITAL PARTNERS
  4                                                                                       $19,005,220.16      REJECT         10104     SUPERSEDED BY A LATER FILED BALLOT
       CLAIMS                                 MASTER FUND LP
       GENERAL UNSECURED CLAIMS TOWN
  5                                           ORACLE AMERICA INC                            $221,665.97                       10082    ABSTAINED AND OPTED OUT
       SPORTS INTERNATIONAL, LLC
       GENERAL UNSECURED CLAIMS TSI CASH
  5                                           ORACLE, USA INC                                  $2,244.90                     10080     ABSTAINED AND OPTED OUT
       MANAGEMENT, LLC
       GENERAL UNSECURED CLAIMS TSI                                                                                                    NO VOTE: BALLOT DID NOT INDICATE A
  5                                           PAR 4 ELECTRIC CORPORATION INC.                $22,515.35                        21
       HIGHPOINT, LLC                                                                                                                  VOTE TO ACCEPT OR TO REJECT
       GENERAL UNSECURED CLAIMS TOWN
  5                                           RICHARD SIMNOR                                      $1.00                      10045     ABSTAINED AND OPTED OUT
       SPORTS INTERNATIONAL, LLC
       GENERAL UNSECURED CLAIMS TOWN
  5                                           SIMNOR, RICHARD                                     $2.00                      10044     ABSTAINED AND OPTED OUT
       SPORTS INTERNATIONAL, LLC
       GENERAL UNSECURED CLAIMS TSI
  5                                           STATION LANDING III LLC                             $1.00       REJECT          10050    SUPERSEDED BY A LATER FILED BALLOT
       WELLINGTON CIRCLE, LLC




                                                                            Page 1 of 1
